DETAILED ACTION
This action is in response to communications filed on September 22nd, 2021.
Claims 10-11, 13-17, 19, 25, 30-33, and 36-40 are hereby allowed.  Claims 10 and 25 are currently amended.  Claims 18 and 29 are currently canceled.  Claims 34-35 are newly presented.  Claims 10 are amended via Examiner’s Amendment below.  Claims 22-23, 26-28, and 34-35 are canceled via Examiner’s Amendment below.  And claims 36-40 are newly presended via Examiner’s Amendment Below
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on December 9th, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates of patent no. 10,122,824 has been reviewed and is accepted.  The terminal disclaimer has been recorded and obviates the outstanding Double Patenting rejection.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bruce Young on January 4th, 2022.  The application has been amended as follows: 

collecting a first set of information electronically, the first set of information comprising information related to interaction by the individual with a first entity, wherein the first entity controls a physical retail store and the first set of information comprises location information about the individual from one or more sensors in the physical retail store and layout information for the physical retail store;
storing the first set of information on a computer readable media;
obtaining a second set of information comprising information related to the individual from at least one internet source controlled by a second entity different from the first entity;
analyzing, using a processor, the first set of information and the second set of information to predict a difference, for the individual,
in a ratio of conversion rate to bounce rate between presentation of a first user interface design component to the particular individual and presentation of a second user interface design component to the particular individual;
automatically selecting the first user interface design component for presentation to the particular individual, based on the analysis; 
automatically generating a first customized webpage comprising the first user interface design component; and
sending the first customized webpage over a computer network to the client device associated with the individual.
Claims 22-23. (Canceled)
Claim 25. (Currently Amended) An article of manufacture comprising a tangible medium, that is not a transitory propagating signal, encoding computer-readable instructions that, when applied to a computer system, instruct the computer system to perform a method comprising: 
collecting a first set of information electronically, the first set of information comprising information related to interaction by the individual with a first entity, wherein the first entity controls a physical retail store and the first set of information comprises location information about the individual from one or more sensors in the physical retail store and layout information for the physical retail store;
storing the first set of information on a computer readable media;
obtaining a second set of information comprising information related to the individual from at least one internet source controlled by a second entity different from the first entity;
analyzing, using a processor, the first set of information and the second set of information to predict a difference, for the individual, in a ratio of conversion rate to bounce rate between presentation of a first user interface design component to the particular individual and presentation of a second user interface design component to the particular individual;

automatically generating a first customized webpage comprising the first user interface design component; and
sending the first customized webpage over a computer network to the client device associated with the individual.
Claims 26-28. (Canceled)
Claims 34-35. (Canceled)
36.    (New) The method of claim 33, wherein the first customized webpage has a first layout customized for the individual based on the first set of information and the second set of information, and the second customized webpage, which is different than the first layout, has second layout customized for the individual based on the first set of information and the second set of information.
37.    (New) The method of claim 33, wherein both the first and second customized webpage have a common color scheme customized for the individual based on the first set of information and the second set of information.
38.    (New) The article of manufacture of claim 32, wherein the first customized webpage has a first layout customized for the individual based on the first set of information and the second set of information, and the second customized webpage, which is different than the first layout, has second layout customized for the individual based on the first set of information and the second set of information.
39.    (New) The article of manufacture of claim 32, wherein both the first and second customized webpage have a common color scheme customized for the individual based on the first set of information and the second set of information.
40.    (New) The article of manufacture of claim 32, wherein said interaction with the first customized webpage comprises a click on the first user interface design component and the second customized webpage is displayed in place of the first customized webpage on the client device.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The applicant’s arguments on pages 10-12 of their response filed on September 22nd
Upon further search and consideration in the technology area of customizing a webpage interface design based the physical location of an individual in a physical retail store, no prior art was identified as teaching: predicting a difference in a ratio of conversion rate to bounce rate between two different user interface designs of a webpage to a particular individual.
The aforementioned claim limitations in combination with all the other limitations of their respective independent claims, are therefor considered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Foss		Pat. Pub.	2016/0352804
Subramanya	Pat. Pub.	2015/0220972
Mhatre		Pat. Pub.	2014/0033007
DeLoach	Pat. Pub.	2014/0143652
Zhu		Pat. Pub.	2014/0100944
Brown		Pat. Pub.	2013/0138503
Park		Pat. Pub.	2012/0254152
Chatterjee	Pat. Pub.	2018/0240211
Filev		Pat. Pub.	2018/0219969
Armon-Kest	Pat. Pub.	2015/0066634
Bandaru	Patent no.	9,087,035
Vijayaraghavan	Pat. Pub.	2013/0268468
Rajkumar	Pat. Pub.	2013/0104024
Gopavarapu	Pat. Pub.	2014/0136327
Crutchfield	Pat. Pub.	2021/0233157
Tonnison	Patent no.	10,559,016
Cardasco	Patent no.	8,914,736
Crutchfield	Pat. Pub.	2014/0337151
Heath		Pat. Pub.	2014/0006129

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE J RUBIN whose telephone number is (571)270-3802.  The examiner can normally be reached on Monday - Friday, 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
1/4/22
/BLAKE J RUBIN/Primary Examiner, Art Unit 2457